




Exhibit 10.59


____ Award 2011 Plan
NON-QUALIFIED STOCK OPTION AGREEMENT


THIS AGREEMENT (the “Agreement”), dated ____________ (the “Grant Date”), is made
by and between PEABODY ENERGY CORPORATION, a Delaware corporation (the
“Company”), and the undersigned employee of the Company or a Subsidiary (as
defined below) or an Affiliate (as defined below) of the Company (“Optionee”).
WHEREAS, the Company wishes to afford the Optionee the opportunity to purchase
shares of its $0.01 par value Common Stock (“Common Stock”);
WHEREAS, the Company wishes to carry out the Plan (as hereinafter defined), the
terms of which are hereby incorporated by reference and made a part of this
Agreement; and
WHEREAS, the Committee (as hereinafter defined) appointed to administer the
Plan, has determined that it would be to the advantage and best interest of the
Company and its stockholders to grant the non-qualified stock option provided
for herein to the Optionee as an incentive for increased efforts during his or
her term of office with the Company or its Subsidiaries or Affiliates, and has
advised the Company thereof and instructed the undersigned officers to issue
said Options;
NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereto agree as follows:
ARTICLE I
DEFINITIONS


Whenever the following terms are used in this Agreement, they shall have the
meaning specified below. Capitalized terms not otherwise defined in this
Agreement shall have the meanings specified in the Plan.
Section 1.1 - “Affiliate” shall mean any Person that (i) is directly or
indirectly controlling, controlled by, or under common control with, the Company
and (ii) would, together with the Company, be classified as the “service
recipient” (as defined in the regulations under Code Section 409A) with respect
to the Optionee. For the purposes of this definition, the term “control”
(including, with correlative meanings, the terms “controlling”, “controlled by”
and “under common control with”), as applied to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of that Person, whether through the
ownership of voting securities, by contract or otherwise.


Section 1.2 - “Cause” shall mean “Cause” as defined in the Optionee's employment
agreement with the Company.


Section 1.3 - “Change of Control” shall have meaning given to such term in
Section 17(m) of the Plan.
        
Section 1.4 - “Change of Control Price” means the lower of (i) the Fair Market
Value of a share of Common Stock as of the date of the Change in Control, or
(ii) the price paid per share of Common Stock as part of the transaction which
constitutes the Change of Control.


Section 1.5 - “Code” shall mean the Internal Revenue Code of 1986, as amended.


Section 1.6 - “Committee” shall mean the Administrator.


Section 1.7 - “Disability” shall have the meaning given to such term in Section
17(n) of the Plan.


Sections 1.8 - “Good Reason” shall mean “Good Reason” as defined in the
Optionee's employment agreement with the Company.


Section 1.9 - “Option” shall mean the non-qualified stock option to purchase
Common Stock granted under this Agreement.


    






--------------------------------------------------------------------------------






    
Section 1.10 - “Permitted Transferee” shall mean any child, stepchild,
grandchild, parent, stepparent, grandparent, spouse, former spouse, sibling,
niece, nephew, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother-in-law or sister-in-law of the Optionee (including adoptive
relationships); any person sharing the Optionee's household (other than a tenant
or employee); any trust in which the Optionee and any of these persons have all
of the beneficial interest; any foundation in which the Optionee and any of
these persons control the management of the assets; any corporation,
partnership, limited liability company or other entity in which the Optionee or
any of these persons are the direct and beneficial owners of all of the equity
interests (provided that the Optionee and these other persons agree in writing
to remain the direct and beneficial owners of all such equity interests); and
any personal representative of the Optionee upon the Optionee's death for
purposes of administration of the Optionee's estate or upon the Optionee's
incompetence for purposes of the protection and management of the assets of the
Optionee.


Section 1.11 - “Person” shall mean an individual, partnership, corporation,
business trust, joint stock company, trust, unincorporated association, joint
venture, governmental authority or other entity of whatever nature.


Section 1.12 - “Plan” shall mean the Peabody Energy Corporation 2011 Long-Term
Equity Incentive Plan, as from time to time amended.


Section 1.13 - Pronouns ‑ The masculine pronoun shall include the feminine and
neuter, and the singular the plural, where the context so indicates.


Section 1.14 - “Retirement” shall mean a Termination of Employment on or after
age 55 with at least ten (10) years of service with the Company.


Section 1.15 - “Subsidiary” shall mean any corporation that (i) is in an
unbroken chain of corporations beginning with the Company if each of the
corporations, or group of commonly controlled corporations, other than the last
corporation in the unbroken chain, then owns stock possessing 50% or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain and (ii) would, together with the Company, be
classified as the “service recipient” (as defined in the regulations under Code
Section 409A) with respect to the Optionee.


Section 1.16 - “Termination of Employment” shall mean a termination of the
Optionee's employment with the Company, a Subsidiary or an Affiliate (regardless
of the reason therefor).


ARTICLE II
GRANT OF OPTIONS


Section 2.1 - Grant of Options. For good and valuable consideration, the Company
hereby grants to the Optionee an option to purchase any part or all of the
number of shares of Common Stock set forth on the signature page hereof upon the
terms and subject to the conditions set forth in this Agreement.


Section 2.2 - Exercise Price. The exercise price of the shares of Common Stock
covered by the Option shall be such amount per share as set forth on the
signature page hereof (which shall not be less than the Fair Market Value (as
determined in accordance with guidance issued under Code Section 409A) of a
share of Common Stock on the Grant Date), subject to adjustment pursuant to
Section 2.4 herein without commission or other charge.


Section 2.3 - No Obligation of Employment. Nothing in this Agreement or in the
Plan shall confer upon the Optionee any right to continue in the employ of the
Company or any Subsidiary or Affiliate, or interfere with or restrict in any way
the rights of the Company and its Subsidiaries or Affiliates, which are hereby
expressly reserved, to terminate the employment of the Optionee at any time for
any reason whatsoever, with or without Cause.


Section 2.4 - Adjustments in Options. In the event of the occurrence of one of
the corporate transactions or other events listed in Section 12(a) of the Plan,
the Committee shall make such substitution or adjustment as provided in Section
12(a) in order to equitably reflect such corporate transaction or other event.
Any such adjustment made by the Committee shall be final and binding upon the
Optionee, the Company and all other interested persons.














--------------------------------------------------------------------------------




ARTICLE III
EXERCISABILITY OF OPTIONS


Section 3.1 - Options. Unless otherwise provided in this Agreement, this Option
shall become exercisable as follows:
Date Option
Becomes Exercisable
 
Percentage of shares of Common Stock as to which Option Is Exercisable
 
 
 
First anniversary of Grant Date
 
33.33%
 
 
 
Second anniversary of Grant Date
 
66.67%
 
 
 
Third anniversary of Grant Date
 
100%



This Option shall become exercisable, pursuant to the schedule above, with
respect to the nearest whole number of shares of Common Stock, as determined by
the Committee in its sole discretion.


Section 3.2 - Acceleration Events. Notwithstanding anything in this Article III
to the contrary, this Option shall become exercisable with respect to 100% of
the shares of Common Stock early (but only to the extent such Option has not
otherwise terminated or become exercisable) upon (i) a Termination of Employment
on account of death or Disability of the Optionee, or (ii) a Change of Control.


    
Section 3.3 - Effect of Termination of Employment. Except as otherwise provided
in Section 3.2, the Option shall not become exercisable as to any additional
shares of Common Stock following a Termination of Employment, and the portion of
the Option which is then unexercisable shall terminate immediately.


Section 3.4 - Expiration of Options. This Option may not be exercised to any
extent by the Optionee after the first to occur of the following events:


(a) The tenth anniversary of the date hereof; or


(b) The first anniversary of the date of Termination of Employment (i) by reason
of death or Disability, (ii) by the Company without Cause, or (iii) by the
Optionee for Good Reason; or
    
(c) The fifth anniversary of the date of Termination of Employment by reason of
Retirement; or


(d) The date of a Termination of Employment by the Company for Cause or by the
Optionee without Good Reason; or
    
(e) The date of a Termination of Employment for any reason if the Option
exercise price per share of Common Stock, as set forth on the signature page
hereof, is higher than the Fair Market Value per share of Common Stock on the
date of the Termination of Employment; or


(f) Upon a Change of Control, if either
    
(i)     the Committee terminates this Option by paying the Optionee an amount
equal to the product of (x) the difference between the Change of Control Price
and the Exercise Price (unless the Exercise Price is greater than the Change of
Control Price, in which case this Option shall be terminated) and (y) the
aggregate number of shares of Common Stock for which the Option is exercisable,
or
(ii)     the Optionee is permitted to exercise his or her Option prior to the
Change of Control.












--------------------------------------------------------------------------------




ARTICLE IV
EXERCISE OF OPTION


Section 4.1 - Person Eligible to Exercise. During the lifetime of the Optionee,
only he or she, or a Permitted Transferee, or in the event of Disability his or
her committee or conservator, may exercise this Option or any portion thereof.
After the death of the Optionee, the Option may, prior to the time when the
Option becomes unexercisable under Section 3.4, be exercised by his or her
beneficiary or estate or Permitted Transferee.


Section 4.2 - Partial Exercise. Any exercisable portion of this Option or the
entire Option, if then wholly exercisable, may be exercised in whole or in part
at any time prior to the time when the Option or portion thereof becomes
unexercisable under Section 3.4; provided, however, that any partial exercise
shall be for whole shares of Common Stock only.


Section 4.3 - Manner of Exercise. The Option, or any exercisable portion
thereof, may be exercised solely by delivery to the Secretary of the Company or
designee or his or her office (or any third party designated by the Secretary of
the Company to that effect) of all of the following prior to the time when the
Option or such portion becomes unexercisable under Section 3.4:


(a) Notice in writing signed by the Optionee or another person then entitled to
exercise the Option or portion thereof, stating that the Option or portion
thereof is thereby exercised, such notice complying with all applicable rules
established by the Committee;


(b) Full payment (in cash, in shares of Common Stock, by check or by a
combination thereof) for the shares with respect to which such Option or portion
thereof is exercised;


(c) Full payment to the Company of all amounts which, under federal, state or
local law, it is required to withhold upon exercise of the Option; and


(d) In the event the Option or portion thereof is exercised pursuant to Section
4.1 by any person or persons other than the Optionee, appropriate proof of the
right of such person or persons to exercise the Option.




Section 4.4 - Conditions to Issuance of Stock Certificates. The shares of Common
Stock deliverable upon the exercise of an Option, or any portion thereof, may be
either previously authorized but unissued shares or issued shares that have been
reacquired by the Company. Such shares shall be fully paid and nonassessable.
The Company shall not be required to issue or deliver any certificate or
certificates for shares of Common Stock purchased upon the exercise of an Option
or portion thereof prior to fulfillment of all of the following conditions:


(a) The obtaining of approval or other clearance from any state or federal
governmental agency that the Committee, in its absolute discretion, determines
to be necessary or advisable; and


(b) The lapse of such reasonable period of time following the exercise of the
Option as the Committee may from time to time establish for reasons of
administrative convenience.


Section 4.5 - Rights as Stockholder. The holder of an Option shall not be, and
shall not have any of the rights or privileges of, a stockholder of the Company
in respect of any shares purchasable upon the exercise of the Option or any
portion thereof unless and until certificates representing such shares shall
have been issued by the Company to such holder.








--------------------------------------------------------------------------------




ARTICLE V
MISCELLANEOUS




Section 5.1 - Administration. The Committee has the power to interpret the Plan
and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules. All actions taken and all interpretations
and determinations made by the Committee shall be final and binding upon the
Optionee, the Company and all other interested persons. No member of the
Committee shall be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan or the Options. In
its absolute discretion, the Board may at any time and from time to time
exercise any and all rights and duties of the Committee under the Plan and this
Agreement.


Section 5.2 - Options Not Transferable. Neither the Option nor any interest or
right therein or part thereof shall be liable for the debts, contracts or
engagements of the Optionee or his or her successors in interest or shall be
subject to disposition by transfer, alienation, anticipation, pledge,
encumbrance, assignment or any other means whether such disposition be voluntary
or involuntary or by operation of law by judgment, levy, attachment, garnishment
or any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect; provided,
however, that this Section 5.2 shall not prevent transfers by will or by the
applicable laws of descent and distribution or transfers without consideration
to a Permitted Transferee to the extent permitted by the Plan.


Section 5.3 - Shares to Be Reserved. The Company shall at all times during the
term of the Option reserve and keep available such number of shares of Common
Stock as will be sufficient to satisfy the requirements of this Agreement.


Section 5.4 - Notices. Any notice to be given under the terms of this Agreement
to the Company shall be addressed to the Company in care of its Secretary, and
any notice to be given to the Optionee shall be addressed to him or her at the
address given beneath his or her signature hereto. By a notice given pursuant to
this Section 5.4, either party may hereafter designate a different address for
notices to be given to him or her. Any notice which is required to be given to
the Optionee shall, if the Optionee is then deceased, be given to the Optionee's
personal representative if such representative has previously informed the
Company of his or her status and address by written notice under this Section
5.4. Any notice shall be deemed duly given when enclosed in a properly sealed
envelope or wrapper addressed as aforesaid, deposited (with postage prepaid) in
a post office or branch post office regularly maintained by the United States
Postal Service. Notwithstanding the foregoing, any notice required or permitted
hereunder from the Company to the Optionee may be made by electronic means,
including by electronic mail to the Company-maintained electronic mailbox of the
Optionee, and the Optionee hereby consents to receive such notice by electronic
delivery. To the extent permitted in an electronically delivered notice
described in the previous sentence, the Optionee shall be permitted to respond
to such notice or communication by way of a responsive electronic communication,
including by electronic mail.


Section 5.5 - Titles. Titles are provided herein for convenience only and are
not to serve as a basis for interpretation or construction of this Agreement.


Section 5.6 - Applicability of Plan. The Option and the shares of Common Stock
issued to the Optionee upon exercise of the Option shall be subject to all of
the terms and provisions of the Plan, to the extent applicable to the Option and
such shares. In the event of any conflict between this Agreement and the Plan,
the terms of the Plan shall control.


Section 5.7 - Amendment.


(a) This Agreement may be amended only by a writing executed by the parties
hereto that specifically states that it is amending this Agreement.
(b) This Agreement is intended to be exempt from the application of Code Section
409A and shall, to the extent practicable, be construed accordingly. If either
party to this Agreement reasonably determines that any amount payable pursuant
to this Agreement would result in adverse tax consequences under Code Section
409A, then such party shall deliver written notice of such determination to the
other party, and the parties hereby agree to work in good faith to amend this
Agreement so it complies with the requirements of Code Section 409A and
preserves as nearly as possible the original intent and economic effect of the
affected provisions.


    
    




--------------------------------------------------------------------------------




Section 5.8 - Dispute Resolution. Any dispute or controversy arising under or in
connection with this Agreement shall be resolved by arbitration in St. Louis,
Missouri. Arbitrators shall be selected, and arbitration shall be conducted, in
accordance with the rules of the American Arbitration Association. The Company
shall pay or reimburse any legal fees in connection with such arbitration in the
event that the Optionee prevails on a material element of his or her claim or
defense. Payments or reimbursements of legal fees made under this Section 5.8
that are provided during one calendar year shall not affect the amount of such
payments or reimbursements provided during a subsequent calendar year, payments
or reimbursements under this Section 5.8 may not be exchanged or substituted for
another form of compensation to the Optionee, and any such reimbursement or
payment will be paid within sixty (60) days after the Optionee prevails, but in
no event later than the last day of the Optionee's taxable year following the
taxable year in which he incurred the expense giving rise to such reimbursement
or payment. This Section 5.8 shall remain in effect throughout the Optionee's
employment with the Company and for a period of five (5) years following the
Optionee's Termination of Employment.


Section 5.9 - Governing Law. The laws of the State of Delaware shall govern the
interpretation, validity and performance of the terms of this Agreement
regardless of the law that might be applied under principles of conflicts of
laws.










[SIGNATURE PAGE FOLLOWS]




--------------------------------------------------------------------------------








IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto.


OPTIONEE
 
PEABODY ENERGY CORPORATION
 
 
By
 
[Optionee Name]
 
Its
 
 
 
 
 
 
 
Aggregate number of shares of Common Stock for which the Option granted
hereunder is exercisable: ________
 
 
Exercise Price per share of Common Stock: $____







